Execution Copy

Exhibit 10.03

FIRST AMENDMENT TO INTERCREDITOR AGREEMENT

This FIRST AMENDMENT TO INTERCREDITOR AGREEMENT is dated as of November 13, 2007
(this “Amendment”) between U.S. Bank National Association, in its capacity as
trustee under the Indenture (as defined below) and as secured party under the
Security Agreement (as defined in the Indenture) (together with its successors
in such capacities, the “Trustee”), and DDJ TOTAL RETURN LOAN FUND, L.P., as
assignee of Texas State Bank and the lender under the Credit Agreement (as
defined below) (together with its successors in such capacities, the “Lender”).

WHEREAS, The Wornick Company, a Delaware corporation (the “Issuer”), the
Guarantors (as defined in the Indenture) and the Trustee are parties to that
certain Indenture, dated as of June 30, 2004 (as amended, restated, supplemented
or otherwise modified from time to time, the “Indenture”);

WHEREAS, the Issuer, the Subsidiaries and the Lender (as assignee of Texas State
Bank) are parties to that certain Loan Agreement, dated as of June 30, 2004 (as
amended by the First Amendment thereto dated as of March 16, 2007, the Second
Amendment thereto dated as of November      , 2007, and as further amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”);

WHEREAS, the Trustee and the Lender (as assignee of Texas State Bank) are
parties to that certain Intercreditor Agreement, dated as of June 30, 2004 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Intercreditor Agreement”);

WHEREAS, the Issuer has requested and the Lender has agreed to make certain
modifications with respect to the availability of the Revolving Loan; and

WHEREAS, the Trustee and the Lender wish to amend the Intercreditor Agreement as
provided herein.

NOW, THEREFORE, in consideration of the foregoing and the agreements contained
herein, the parties agree that the Intercreditor Agreement is hereby amended as
follows:

1.             Capitalized Terms.  Any capitalized terms used but not otherwise
defined herein shall have the meanings ascribed to such terms in the
Intercreditor Agreement, as amended by this Amendment.

2.             Amendment to Intercreditor Agreement.  Section 1.1 of the
Intercreditor Agreement is hereby amended by deleting the defined term  “Maximum
Amount” and replacing such defined term in its entirety with the new definition
of such term, all as more fully set forth below:

“‘Maximum Amount’ means, at any time, an aggregate amount of Credit Facility
Indebtedness incurred and outstanding at such time (plus any Refinancing
Indebtedness incurred to retire, defease, refinance, replace or refund such
Credit

 

1

--------------------------------------------------------------------------------


Facility Indebtedness) not to exceed $27.5 million, plus all related interest,
fees, indemnities, costs and expenses.”

3.             Representations and Warranties.

                (a)           In order to induce the Lender to agree to the
amendments set forth herein, the Trustee hereby makes the following
representations and warranties, each of which shall survive the execution and
delivery of this Amendment:

(i)            based solely on the representations made by the Holders of the
Notes, the Trustee has entered into this Amendment pursuant to the written
direction of Holders of the Notes holding in excess of two-thirds of the
outstanding principal amount thereof;

(ii)           this Amendment has been duly executed and delivered by the
Trustee; and

(iii)          based solely on the representations made by the Holders of the
Notes, the First Supplemental Indenture dated as of November      , 2007 to the
Indenture has been duly executed and delivered by the Trustee pursuant to the
written direction of Holders of the Notes holding in excess of two-thirds of the
outstanding principal amount thereof.

                (b)           In order to induce the Lender to agree to the
amendments set forth herein, the Issuer, by its acknowledgment below, hereby
makes the following representations and warranties, each of which shall survive
the execution and delivery of this Amendment:

(i)            the Trustee has entered into this Amendment pursuant to the
written direction of Holders of the Notes holding the requisite amount of the
outstanding principal thereof;

(ii)           the Trustee has executed and delivered the First Supplemental
Indenture dated as of November      , 2007 (the “Supplemental Indenture”) to the
Indenture pursuant to the written direction of Holders of the Notes holding the
requisite amount of the outstanding principal thereof and such First
Supplemental Indenture has become effective in accordance with its terms; and

(iii)          the Obligations (as defined in the Credit Agreement) in the
aggregate principal amount of up to $27,500,000, together with all related
interest, fees, indemnities, costs and expenses, constitute Indebtedness
permitted under the Indenture and the Notes, the Liens securing such Obligations
constitute Liens permitted under the Indenture and the Notes and such Liens are
and shall be senior in priority to the Liens of the Trustee as provided in
Section 2.1 of the Intercreditor Agreement.

4.             Miscellaneous.

(a)           This Amendment shall not operate as a waiver of any defenses,
rights and claims of any party under the Intercreditor Agreement with respect to
the Make-Whole Premium and Redemption Fee (both, as defined in the Credit
Agreement).

(b)           Except to the extent specifically amended hereby, the
Intercreditor Agreement and all related documents shall remain in full force and
effect.  Whenever the terms or sections amended hereby shall be referred to in
the Intercreditor Agreement or such other documents (whether directly

 

2

--------------------------------------------------------------------------------


 

or by incorporation into other defined terms), such defined terms shall be
deemed to refer to those terms or sections as amended by this Amendment.

(c)           This Amendment may be executed in any number of counterparts, each
of which, when executed and delivered, shall be an original, but all
counterparts shall together constitute one instrument.

(d)           This Amendment shall be governed by the laws of the State of New
York, and shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns.

[Signature pages follow.]

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment which shall
be deemed to be a sealed instrument as of the date first above written.

 

 

 

U.S. BANK NATIONAL ASSOCIATION,

 

 

as Trustee

 

 

 

 

 

By

/s/ Lawrence J. Bell

 

 

 

Name: Lawrence J. Bell

 

 

Title: Vice President

 

 

 

 

 

 

 

 

 

 

 

DDJ TOTAL RETURN LOAN FUND, L.P.,

 

 

as Senior Creditor and Lender

 

 

 

 

 

By:

GP Total Return, LP, its General Partner

 

 

By:

GP Total Return, LLC, its General Partner

 

 

By:

DDJ Capital Management, LLC, Manager

 

 

 

 

 

By

/s/ David J. Breazzano

 

 

 

Name: David J. Breazzano

 

 

Title: President

 

 

 

Acknowledged solely for purposes of

 

 

Section 3(b):

 

 

 

 

 

THE WORNICK COMPANY

 

 

 

 

 

 

 

 

By

/s/ Jon P. Geisler

 

 

 

Name:  Jon P. Geisler

 

 

Title:  President & CEO

 

 

 

--------------------------------------------------------------------------------


 

                By their signature below, each of the undersigned Holders
accepts the terms of the foregoing Amendment and acknowledges and agrees as
follows:

                (a)           Such Holder shall not initiate or join in any
action or proceeding challenging or contesting, or in any other manner challenge
or contest, the validity, binding nature, enforceability or effectiveness of
this Amendment or the Supplemental Indenture.

                (b)           The incurrence by the Issuer or any Guarantor of
Indebtedness pursuant to the Credit Agreement in an aggregate amount incurred
and outstanding at any time pursuant to Section 4.7(b) of the Indenture as
purported to be amended by the Supplemental Indenture, and the Liens securing
such Indebtedness, are permitted.

                (c)           Notwithstanding any such challenge or contest by
any other Person or the outcome thereof, the Liens of the Trustee for the
benefit of itself and the Holders in and to the Collateral are and shall be
subordinate in priority to the Liens of the Senior Creditor in and to the
Collateral as and to the extent provided in the Intercreditor Agreement as
purported to be amended by this Amendment.

                (d)           This shall constitute a direction of such Holder
to the Trustee to refrain from taking any action or position inconsistent with
the foregoing paragraphs (a) — (c), and such Holder agrees to not revoke such
direction.

                (e)           The foregoing paragraphs (a) — (d) shall be
binding on the successors, assigns and/or transferees of each of the undersigned
Holders.

                (f)            Capitalized terms used herein but not defined in
this Amendment shall have the same meanings as defined in the Indenture.

Dated: November     , 2007

 

 

 

B IV CAPITAL PARTNERS, L.P.

 

 

By:

GP Capital IV, LLC, its General Partner

 

 

By:

DDJ Capital Management, LLC,

 

 

 

Manager

 

 

 

 

 

By:

/s/ David J. Breazzano

 

 

 

Name:

David J. Breazzano

 

 

Title:

President

 

 

Fax:

(781) 283-8541

 

 

 

 

 

DDJ HIGH YIELD FUND

 

 

 

 

 

By: DDJ Capital Management, LLC,

 

 

its attorney-in-fact

 

 

 

 

 

By:

/s/ David J. Breazzano

 

 

 

Name:

David J. Breazzano

 

 

Title:

President

 

 

Fax:

(781) 283-8541

 

--------------------------------------------------------------------------------


 

 

 

GMAM INVESTMENT FUNDS TRUST II, for the

 

 

account of the Promark Alternative High Yield Bond

 

 

Fund (Account No. 7M2E)

 

 

 

 

 

By: DDJ Capital Management, LLC, on behalf of

 

 

GMAM Investment Funds Trust II, for the account of

 

 

the Promark Alternative High Yield Bond Fund, in its

 

 

capacity as investment manager

 

 

 

 

 

By:

/s/ David J. Breazzano

 

 

 

Name:

David J. Breazzano

 

 

Title:

President

 

 

Fax:

(781) 283-8541

 

 

 

 

 

GMAM INVESTMENT FUNDS TRUST

 

 

 

 

 

By: DDJ Capital Management, LLC,

 

 

on behalf of GMAM Investment Funds Trust, in its

 

 

capacity as investment manager

 

 

 

 

 

By:

/s/ David J. Breazzano

 

 

 

Name:

David J. Breazzano

 

 

Title:

President

 

 

Fax:

(781) 283-8541

 

 

 

 

 

GENERAL MOTORS WELFARE BENEFIT

 

 

TRUST (VEBA)

 

 

 

 

 

By: State Street Bank and Trust Company, solely in

 

 

its capacity as Trustee for General Motors Welfare

 

 

Benefit Trust (VEBA) as directed by DDJ Capital

 

 

Management, LLC, and not in its individual capacity

 

 

 

 

 

By:

/s/ Jason R. Butler

 

 

 

Name:

Jason R. Butler

 

 

Title:

Vice President State Street Bank &

 

 

 

Trust Co.

 

 

 

 

--------------------------------------------------------------------------------


 

 

 

 

 

 

GMAM INVESTMENT FUNDS TRUST II, for the

 

 

account of the Promark Alternative High Yield Bond

 

 

Fund (Account No. 7MWD)

 

 

 

 

 

By: DDJ Capital Management, LLC,

 

 

on behalf of GMAM Investment Funds Trust II for

 

 

the account of the Promark Alternative High Yield

 

 

Bond Fund, in its capacity as investment manager

 

 

 

 

 

By:

/s/ David J. Breazzano

 

 

 

Name:

David J. Breazzano

 

 

Title:

President

 

 

Fax:

(781) 283-8541

 

 

 

 

 

DDJ CAPITAL MANAGEMENT GROUP

 

 

TRUST

 

 

 

 

 

By:  DDJ Capital Management, LLC, Investment

 

 

Manager

 

 

 

 

 

By:

/s/ David J. Breazzano

 

 

 

Name:

David J. Breazzano

 

 

Title:

President

 

 

Fax:

(781) 283-8541

 

 

 

 

 

 

 

 

STICHTING PENSIOENFONDS HOOGOVENS

 

 

 

 

 

By:  DDJ Capital Management, LLC, on

 

 

behalf of Stichting Pensioenfonds Hoogovens, in its

 

 

capacity as Manager

 

 

 

 

 

By:

/s/ David J. Breazzano

 

 

 

Name:

David J. Breazzano

 

 

Title:

President

 

 

Fax:

(781) 283-8541

 

--------------------------------------------------------------------------------


 

 

 

 

 

 

THE OCTOBER FUND, LIMITED PARTNERSHIP

 

 

 

 

 

By: October G.P., LLC, its General Partner

 

 

By:  DDJ Capital Management, LLC, Manager

 

 

 

 

 

By:

/s/ David J. Breazzano

 

 

 

Name:

David J. Breazzano

 

 

Title:

President

 

 

Fax:

(781) 283-8541

 

 

 

 

 

DDJ/ONTARIO CREDIT OPPORTUNITIES

 

 

FUND, L.P.

 

 

 

 

 

By:  GP DDJ/Ontario Credit Opportunities, L.P., its

 

 

General Partner

 

 

By:  GP Credit Opportunities, Ltd., its General

 

 

Partner

 

 

 

 

 

By:

/s/ David J. Breazzano

 

 

 

Name:

David J. Breazzano

 

 

Title:

Director

 

 

Fax:

(781) 283-8541

 

 

 

 

 

MULTI-STYLE, MULTI-MANAGER FUNDS PLC

 

 

THE GLOBAL HIGH YIELD FUND

 

 

 

 

 

By:  DDJ Capital Management, LLC, on

 

 

behalf of Multi-Style, Multi-Manager Funds PLC,

 

 

The Global High Yield Fund, in its capacity as

 

 

Money Manager

 

 

 

 

 

By:

/s/ David J. Breazzano

 

 

 

Name:

David J. Breazzano

 

 

Title:

President

 

 

Fax:

(781) 283-8541

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

 

 

DDJ TOTAL RETURN LOAN FUND, L.P.

 

 

 

 

 

By:  GP Total Return, LP, its General Partner

 

 

By:  GP Total Return, LLC, its General Partner

 

 

By:  DDJ Capital Management, LLC, Manager

 

 

 

 

 

By:

/s/ David J. Breazzano

 

 

 

Name:

David J. Breazzano

 

 

Title:

President

 

 

Fax:

(781) 283-8541

 

 

 

 

 

AIG GLOBAL INVESTMENT CORP.

 

 

as investment adviser and/or subadviser

 

 

for various funds and accounts

 

 

 

 

 

By:

/s/ Tatiana Iliczewa

 

 

 

Name:

Tatiana Iliczewa

 

 

Title:

Vice President

 

 

Fax:

 

 

 

 

 

 

QDRF Master Ltd

 

 

Quadrangle Debt Opportunities Fund Master Ltd

 

 

Quadrangle Debt Recovery Income Fund Master Ltd

 

 

 

 

 

By:  Quadrangle Debt Recovery Advisors LP, their

 

 

advisor

 

 

 

 

 

By:

/s/ Michael Weinstock

 

 

 

Name:

Michael Weinstock

 

 

Title:

Managing Principal

 

 

 

 

--------------------------------------------------------------------------------


 

 

 

 

 

 

CSAM Funding I

 

 

CSAM Funding II

 

 

CSAM Funding III

 

 

CSAM Funding IV

 

 

Atrium CDO

 

 

Atrium II

 

 

Atrium III

 

 

Atrium IV

 

 

Castle Garden Funding

 

 

Credit Suisse Syndicated Loan Fund

 

 

Madison Park Funding I, Ltd.

 

 

CS High Yield Focus CBS, Ltd.

 

 

Atrium V

 

 

 By:  Credit Suisse Alternative Capital, Inc., as

 

 

collateral manager

 

 

Madison Park Funding II, Ltd.

 

 

 By:  Credit Suisse Alternative Capital, Inc., as

 

 

collateral manager

 

 

Madison Park Funding III, Ltd.

 

 

 By:  Credit Suisse Alternative Capital, Inc., as

 

 

collateral manager

 

 

 

 

 

By:

/s/ Andrew H. Marshak

 

 

 

Name:

Andrew H. Marshak

 

 

Title:

Authorized Signatory

 

 

Fax:

(212) 538-8290

 

--------------------------------------------------------------------------------